Name: Commission Regulation (EEC) No 3323/89 of 3 November 1989 on securities relating to import licences, issued in respect of the third and fourth quarter of 1989
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 4, 11 . 89 Official Journal of the European Communities No L 321 /35 COMMISSION REGULATION (EEC) No 3323/89 of 3 November 1989 on securities relating to import licences, issued in respect of the third and fourth quarter of 1989 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 571 /89 (2), and in particular Articles 15 (2) and 25 thereof, Having regard to Council Regulation (EEC) No 4075/88 of 19 December 1988 opening a Community tariff quota for high-quality fresh, chilled or frozen meat of bovine animals falling within CN codes 0201 and 0202 and for products falling within CN codes 0206 10 95 and 0206 29 91 (3), and in particular Article 2 thereof, Whereas Commission Regulation (EEC) No 4148/88 (4) lays down detailed rules for the application of the import arrangements provided for in Council Regulations (EEC) No 4075/88 and (EEC) No 4077/88 0 in the beef and veal sector ; Whereas Commission Regulation (EEC) No 2208/89 (6) and Commission Regulation (EEC) No 3151 /89 Q on the issue of import licences for high-quality fresh, chilled or frozen beef and veal determine the percentage of quantities applied for respectively in the third and fourth quarters of 1989 which may be imported ; Whereas Commission Decision 89/ 15/EEC (8), as last amended by Decision 89/353/EEC ("), suspends importation for human consumption of animals of the bovine species and meat from the United States of America and Canada from 1 January 1989 ; Whereas contacts entered into with the abovementioned countries with a view to finding a solution to enable the suspension in question to be lifted have resulted in the issuing of licences pursuant to Regulation (EEC) No 1030/89 ; whereas the licences issued could not be used, no such solution having been found ; whereas provision should accordingly be made for the release of the securities with a view to obtaining the said licences, in the same way as were done for the first and second quarter ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 On application by the parties concerned, securities relating to import licences issued pursuant to Regulations (EEC) No 2208/89 and (EEC) No 3151 /89 shall be released within one month provided that imports could not be effected owing to Decision 89/15/EEC. Applications with supporting documents must be submitted to the competent authority of the Member State in question by 15 January 1990 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 November 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148, 28 . 6 . 1968, p. 24. 0 OJ No L 61 , 4 . 3 . 1989, p. 43. 0 OJ No L 359, 28 . 12. 1988, p. 4. (4) OJ No L 362, 30 . 12. 1988, p. 42. O OJ No L 359, 28 . 12. 1988, p. 7. (6) OJ No L 209, 21 . 7 . 1989, p. 42. 0 OJ No L 305, 21 . 10 . 1989, p. 11 . ( «) OJ No L 8, 11 . 1 . 1989, p. 11 . 0 OJ No L 146, 30. 5 . 1989, p. 39 .